Case 7:21-mc-00454-VB Document5 Filed 05/20/21 Page 1 of 1

UNITED STATES DISTRICT COURT FOR THE I»
SOUTHERN DISTRICT OF NEW YORK im nO:

D oce i en A
Toco rnrecesarenoccnenersonscnconcecnanacaran nanan somanmmmmnancnan nan aK DATE FILED: Str al
IN RE DMCA SUBPOENA TO Hecpecenecenres cnn eae ney cater aaa AT
FACEBOOK, INC.

721-mc-454

wn nnn eee ene eee nee ee cece eee ee cen ene nee een nee enc encenneenene eee X

ORDER GRANTING SUBPOENA

This matter comes before the Court upon the ex parte application of movant
Watch Tower Bible and Tract Society of Pennsylvania along with the Declaration of Paul .
D. Polidoro, Esq. and supporting documents for the signing of a Subpoena directing
Facebook, Inc. to produce the identity of entities or persons believed to be infringing on
the copyright of Watch Tower Bible and Tract Society of Pennsylvania.

“Having considered the Declaration and all documents submitted in support of the
instant application, the Court finds good reason to issue an order directing the clerk to

(Doc. #I-1)

ORDERED that the clerk of this Court shall issue the Subpoena por Facebook,

issue said subpoena and it is therefore:

Inc. as sought by the movant

paren: _9(4(M - Jisuck 'e-—

' US. DISTRICT JUDGE

 

 

 
